Title: From John Adams to Jonathan Dickinson Sergeant, 17 August 1776
From: Adams, John
To: Sergeant, Jonathan Dickinson


     
      Dear sir
      Philadelphia August 17. 1776
     
     Yours of the 13. came by Yesterdays Post. You have not acknowledged in it, the Receipt of a Letter I wrote you, 21. of July.
     I dont like your Elections at all. County Elections, are never worth much. Divide your Counties into Towns and give a Representative to every Town. The Ballot is of great Importance, and ought not to be given up, if you have lost it for once. You was in the Right, not to set up. It is so ridiculous a Farce, that it brings Elections themselves into Contempt, and it is a never failing Source of Corruption. I hope nevertheless, that your County will have the Wisdom the Cunning and the Selfishness to choose you.
     Your Convention have done worthily in ordering out so many of the Militia.
     You ask the Reason of the New England mens Backwardness, this Campaign. If there was a Backwardness it might easily be accounted for, Several Ways. The Small Pox is more terrible to them than any other Enemy. There has been another severe Drought this year, which obliges them to double their dilligence to get Bread. Besides there has been enough of successfull Pains taken to disgust them, particularly in the affair of Officers. But notwithstanding all this, I deny the Fact. The Massachusetts, has more than Ten Thousand private Men, at N. Y. and Ticonderoga. Besides all that are employed in defending their extensive Sea Coast, and in garrisoning the Fortifications in Boston Harbour, or on Board the armed Vessells. N. Hampshire and Connecticutt have Numbers in Proportion. R. Island has not been called upon. The Brigade of Militia ordered from the Massachusetts, has arrived at N. York under General Fellows. It is composed of Holmans, Smiths, and Carys Regiments. Your Negro Battallion will never do. S. Carolina would run out of their Wits at the least Hint of such a Measure. I am
    